Citation Nr: 0320021	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  99-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel





INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied entitlement to nonservice-
connected pension benefits.  

When this case was previously before the Board in August 
2000, it was remanded to the RO for additional development.  
Following the requested development, the RO continued its 
denial of the claimed benefit.  


REMAND

The record shows that in a VA Form 9 signed by the veteran, 
which was received in March 1999, he requested a hearing at 
the RO before a member of the Board (Travel Board hearing).  
The VA Form 9 filed by his representative in February 1999, 
which perfected the veteran's appeal from the denial of his 
claim for nonservice-connected pension benefits, also 
reflected a request for a Travel Board hearing.  The record 
shows no indication that the request for a Travel Board 
hearing was ever acted on.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:  

The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
current procedures.  If a hearing is 
held, the case should be processed in 
accordance with the usual procedures 
following such hearings.  

The purpose of this REMAND is to afford the veteran a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The veteran need take no further action until he 
is notified by the RO regarding the hearing that he has 
requested.  However, he has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



